DETAILED ACTION
This communication is responsive to the amendment filed February 8, 2022. Applicant has amended claims 1-2, 7-11, 16-19, canceled claim 20, and added claims 21-24. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-3, 7-12, 16-19, and 21-24 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 10 and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed February 8, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  Regarding applicant’s argument, Examiner respectfully disagrees.  Note that the limitation “....wherein the interactive interface of the current application comprises a function button...” is referencing the interactive interface of the current application on the display interface of the mobile terminal not the interactive interface of the current application that is in the floating window.  Therefore, claim 1 given its broadest reasonable interpretation, would mean when it is needed to operate/display the current application in a floating window user can touch the function button in the interactive interface of the current application that is on the display interface of the mobile terminal.  And Wu teaches the new limitation as explained below in the rejections.  Claims 10 and 19 recite similar limitation as claim 1, and are rejected along the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite, and for the purpose of compact prosecution, these claims will be given their best possible broadest reasonable interpretation.
Claims 2-3, the limitation “...the determined current application..” lack antecedent basis.
Claims 21, 23 overall is unclear and also they do not match up with what is disclosed in the specification.  Furthermore, it is also unclear how distance between a single designated border of the floating window and plural borders of the display interface being measured.  Also, “borders in the same direction of the display interface” does not make sense
Claims 22, 24 overall is unclear and also they do not match up with what is disclosed in the specification.  Also, the limitation “...corners in the same direction of the display interface” does not make sense.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (WO2021018067; Priority Filed: July 31, 2019) (hereinafter Wu).

In reference to independent claim 1:
Wu teaches a method for displaying an application interface, applied to a mobile terminal, comprising: receiving, by the mobile terminal, a first instruction to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window; displaying, based on the first instruction, the interactive interface of the displaying, based on the first instruction, the interactive interface of the current application on the display interface of the mobile terminal in the floating window (i.e. ....Figure 3 shows a user interface of a video call, which is a video call interface provided by WeChat. Not limited to this, the user interface may also be an interface for video calls provided by other applications, such as QQ, Apple's Face Time interface, or instant messaging software such as MSN.....the electronic device 100 detects a click operation on the window reduction control 206, and in response to this operation, the electronic device 100 simultaneously displays the chat interface 21 and the floating window 22 of the video contact on the display screen. The floating window 22 is displayed floating on the chat interface 21 of the video contact.... - Paragraphs 175, 189; Figs 3, 4A-4B); and receiving a drag touch signal for the floating window, and changing a display position of the floating window on the display interface according to a moving track of the drag touch signal (i.e. ....User intention 2: The user intends to change the position of the floating window 30 on the display screen 194 so that the upper edge of the floating window 22 coincides with the lower edge of the status bar 321....user’s finger dragging the floating window 22 to the status bar 321 area. After the upper edge of the floating window 22 coincides with the lower edge of the status bar 321, the user’s finger continues to slide upwards, and the distance the user’s finger continues to slide when it is less than the first distance threshold, the user's finger stops sliding and stops touching the display screen 194. The electronic device 100 detects the seventh user operation, the electronic device 100 determines that the above user operation is used to implement the above user intention two..... - Paragraphs 238, 240), wherein the interactive interface of the current application comprises a function button configured to be touched by a user when it is needed to operate the current application in the floating window, and a response result of a corresponding operation is viewable by the user through the floating window (i.e. ....Figure 3 shows a user interface of a video call...detects a click operation on the window reduction control 206, and in response to this operation... displays...the floating window 22 of the video contact on the display screen.... - Paragraphs 175, 189; Figs 3, 4A-4B)

In reference to claim 2: 
Wu teaches the method according to claim 1, wherein the displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window comprises: displaying the floating window on a top of the display interface of the mobile terminal; and the method further comprises: selecting, when the mobile terminal runs a plurality of applications simultaneously, a second application other than the current application from the running applications, and displaying an interactive interface of the second application or displaying a home screen desktop on the display interface of the mobile terminal in a full screen when displaying the floating window on the display interface of the mobile terminal (i.e. ....Figure 3 shows a user interface of a video call, which is a video call interface provided by WeChat. Not limited to this, the user interface may also be an interface for video calls provided by other applications, such as QQ, Apple's Face Time interface, or instant messaging software such as MSN.....the electronic device 100 detects a click operation on the window reduction control 206, and in response to this operation, the electronic device 100 simultaneously displays the chat interface 21 and the floating window 22 of the video contact on the display screen. The floating window 22 is displayed floating on the chat interface 21 of the video contact..... - Paragraphs 175, 189; Figs 3, 4A-4B).

In reference to claim 3: 
Wu teaches the method according to claim 1, wherein the displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window comprises: displaying the floating window in a designated region on the display interface of the mobile terminal (i.e. ... displays a floating window 22 at a preset position on the display screen... - Paragraph 198; Figs 4A-4B).

In reference to claim 7:
Wu teaches the method according to claim 1, wherein a size of the floating window is smaller than that of the display interface of the mobile terminal (i.e. Fig. 3).

In reference to claim 8: 
Wu teaches the method according to claim 1, further comprising: receiving, by the mobile terminal, a second instruction to end displaying the interactive interface of the current application in the floating window; and displaying, based on the second instruction, the interactive interface of the current application on the display interface of the mobile terminal in a full-screen (i.e. ... button views for closing and minimizing operations on the floating window.... can also be used to switch the current user interface to the video call interface. The electronic device 100 can detect a touch operation (such as a click operation on the floating window of the window) acting on the floating window of the window, and in response to the operation, the electronic device 100 can enlarge the floating window into a video call interface....detects a touch operation on the return button 208A, the electronic device 100 can display the previous user interface..... - Paragraphs 149 or 185 or 187; Fig. 4A-4B).

In reference to claim 9: 
Wu teaches the method according to claim 1, further comprising: receiving, by the mobile terminal, a third instruction to close the floating window, and closing the floating window based on the third instruction (i.e. ... button views for closing and minimizing operations on the floating window....detects a touch operation on the return button 208A, the electronic device 100 can display the previous user interface..... - Paragraphs 149 or 187; Fig. 4A-4B).

In reference to independent claim 10:
An apparatus for displaying an application interface, applied to a mobile terminal, comprising: memory storing instructions; a processor executing the instructions stored in the memory, wherein the processor is configured to receive a first instruction to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window;  display, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal, in the floating window;  
receive a drag touch signal for the floating window; and change a display position of the floating window on the display interface according to a moving track of the drag touch signal, 
wherein. the interactive interface of the current application comprises a function button configured to be touched by a user when it is needed to operate the current application in the floating window, and a response result of a corresponding operation is viewable by the user through the floating window
- Claim 10 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale. Wu teaches memory, processor in paragraph [0083].

In reference to claim 11:
The apparatus according to claim 10, wherein the processor is further configured to display the floating window on the display interface of the mobile terminal by: displaying the floating window on a top of the display interface of the mobile terminal; and selecting, when the mobile terminal runs a plurality of applications simultaneously, a second application other than the current application from the running applications, and displaying an interactive interface of the second application or display a home screen desktop on the display interface of the mobile terminal in a full-screen when displaying the floating window on the display interface of the mobile terminal.
- Claim 11 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 12: 
The apparatus according to claim 10, wherein the processor is further configured to display the interactive interface of the current application in the floating window by: displaying, the floating window in a designated region on the display interface of the mobile terminal.
- Claim 12 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 16: 
The apparatus according to claim 10, wherein a size of the floating window is smaller than that of the display interface of the mobile terminal.
- Claim 16 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 17: 
The apparatus according to claim 10, wherein the processor is further configured to: receive a second instruction to end displaying the interactive interface of the current application in a floating window manner; and display the interactive interface of the current application on the display interface of the mobile terminal in a full-screen.
- Claim 17 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 18: 
The apparatus according to claim 10, wherein the processor is further configured to: receive a third instruction to close the floating window; and close the floating window.
- Claim 18 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 19: 
A non-transitory computer-readable storage medium having processor-executable instructions stored thereon for execution by a processor to implement operations including: 
receiving, by the mobile terminal, a first instruction to display an interactive interface of a current application on a display interface of the mobile terminal in a floating window;
displaying, based on the first instruction, the interactive interface of the determined current application on the display interface of the mobile terminal in the floating window: and 
receiving a drag touch signal for the floating window, and changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, wherein the interactive interface of the current application comprises a function button configured to be touched by a user when it is needed to operate the current application in the floating window, and a response result of a corresponding operation is viewable by the user through the floating window.
- Claim 19 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Wu teaches a computer-readable storage medium in paragraph [0407].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO2021018067; Priority Filed: July 31, 2019) (hereinafter Wu) in view of Wang et al. (US PGPub. 2017/0192652) (hereinafter Wang).

In reference to claim 21:
The method according to claim 1, Wu does not explicitly teach further comprising: detecting distances between a designated border of the floating window and borders in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a first preset distance, determining that a side of the display interface corresponding to the shortest distance is a target border, and updating the display position of the floating window to a display position that is adjacent to the target border.  However, Wang teaches “....when the whole display interface is vertically moved, a distance from a reference point in an upper left corner of the screen to an upper border or a lower border of the display interface is compared with a half length of the display interface, and the display interface is moved to a direction of which the distance is shorter...” (Paragraph 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Wang to utilize shortest distance from a reference point in an upper left corner of the screen to an upper border of the display interface.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the moving distance of the display interface is the shortest and user experience is good and that the display interface can be adaptively adjusted and aligned to the border(s) of the screen after the drag operation (Paragraph 45).

In reference to claim 22:
Wu teaches the method according to claim 1, Wu does not explicitly teach further comprising: detecting distances between each corner of the floating window and corners in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a second preset distance, determining that a corner of the display interface corresponding to the shortest distance is a target corner, and updating the display position of the floating window to a display position that is adjacent to the target corner.  However, Wang teaches “....The distance from the borders of the display interface to the display borders of the screen can be determined by a distance from one point selected on the borders of the screen to the borders of the display interface...When transverse drag of the display interface in this row is completed, it is determined that the display interface in this row is to be moved to the left when the distance is less than or equal to a half width of the display interface, and the display interface in this row is to be moved to the right when the distance is greater than the half width of the display interface...when the whole display interface is vertically moved, a distance from a reference point in an upper left corner of the screen to an upper border or a lower border of the display interface is compared with a half length of the display interface, and the display interface is moved to a direction of which the distance is shorter...” (Paragraph 44; Note that the borders of the screen include corner point as well as the borders of the display interface also include corner point, therefore, in other words, when the distance between upper left corner of the screen and the upper border of the display interface is shorter then the display interface is moved to the left but if it is greater then the display interface is moved to the right, which means the distance between the upper right corner of the screen and the upper border of the display interface is shorter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of Wang to utilize shortest distance from a reference point in an upper left corner of the screen to an upper border or a lower border of the display interface.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that the moving distance of the display interface is the shortest and user experience is good and that the display interface can be adaptively adjusted and aligned to the border(s) of the screen after the drag operation (Paragraph 45).

In reference to claim 23:
The apparatus according to claim 10, wherein the processor is further configured to perform: detecting distances between a designated border of the floating window and borders in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a first preset distance, determining that a side of the display interface corresponding to the shortest distance is a target border, and updating the display position of the floating window to a display position that is adjacent to the target border.
- Claim 23 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale.

In reference to claim 24: 
The apparatus according to claim 10, wherein the processor is further configured to perform: 11 detecting distances between each corner of the floating window and corners in the same direction of the display interface, when changing a display position of the floating window on the display interface according to a moving track of the drag touch signal, and when a shortest distance among at least one of the detected distances is less than a second preset distance, determining that a corner of the display interface corresponding to the shortest distance is a target corner, and updating the display position of the floating window to a display position that is adjacent to the target corner.
- Claim 24 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174